 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     RODERICK WILLIAM LEAR,                            Case No. 1:15-cv-01903-DAD-JDP
12
                                           Plaintiff, ORDER TO MODIFY THE SCHEDULING
13                                                    ORDER
                    v.
14

15   JOHNATHAN AKANNO, et al.,
16                                      Defendants.
17

18          On August 2, 2019, the court ordered the parties to submit proposed scheduling orders.
19   Defendants complied, ECF No. 97, and plaintiff did not submit a proposal. The schedule for this
20   case is modified as follows, with all other deadlines remaining the same:
21      •   Fact Discovery Cut-off: 11/29/2019
22      •   Initial Expert Disclosures: 12/31/2019
23      •   Rebuttal Expert Disclosures: 1/15/2020
24      •   Expert Discovery Cut-off: 2/14/2020
25      •   Dispositive Motion Deadline: 3/30/2020
26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     February 26, 2020
 4                                  UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
